Citation Nr: 0515837	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  02-16 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Brian M. Ramsey, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and B.E.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from January 1966 
to December 1968, including service in Vietnam as a military 
policeman.  He served in Vietnam from February 1968 to 
December 1968.  He was not awarded any medals indicative of 
combat.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).  The 
veteran testified at a personal hearing before the 
undersigned sitting at the Cleveland RO in March 2005, and a 
transcript of the hearing is of record.

For the reasons indicated below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center in 
Washington, DC. 


REMAND

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f) 
(2004).

With regard to the second PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  See 
38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Although the claims file contains recent diagnoses of PTSD, 
there is no evidence that the veteran "engaged in combat 
with the enemy" and no credible supporting evidence that a 
stressor actually occurred.  A form was sent to the veteran 
in August 2001 seeking information in support of his PTSD 
claim; however, it was never returned.  Additionally, the 
statements currently on file from the veteran on his service 
stressors, such as that he was exposed to mortar fire as soon 
as he arrived in Vietnam in February 1968, are essentially 
general statements that are very difficult to verify.  As 
noted above, his statements alone are insufficient to verify 
a stressor.  The Board would also note that there is some 
confusion in the record because while the veteran testified 
at his March 2005 hearing that he served with the 716th 
Military Police (MP) Battalion in Vietnam, his personnel 
records indicate that he was assigned to the 264th Supply and 
Services Battalion.  The Board finds that another attempt 
should be made to elicit more specific information from the 
veteran in an attempt to verify his service stressors.

Based on the above, this case is being remanded for the 
following actions:  

1.  The veteran should be requested to 
identify specific names, addresses and 
approximate dates of treatment, both VA 
and private, for all health care 
providers who may possess additional 
records pertinent to the issue on 
appeal, including evidence since the 
most recent records on file dated in May 
2004.  Then, with any necessary 
authorization from the veteran, VA 
should attempt to obtain copies of all 
treatment records identified by the 
veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and request them to provide copies of 
the outstanding medical records.

2.  The veteran should again be 
requested to provide a written statement 
of his service stressors, which should 
include as much information as possible 
about each incident, including the date 
of the incident, the location at which 
it occurred, the military units 
involved, and the names of people he 
knew or heard about, if any, that were 
injured or killed.  He is to be informed 
that this information is necessary to 
obtain supportive evidence of his 
stressful event or events and that 
failure to respond to provide as 
complete response as possible may result 
in a denial of his claim.

3.  Whether or not the additional 
information is obtained, the RO should 
review the file and prepare a summary of 
all the claimed stressors.  The statement 
summarizing the veteran's allegations of 
service stressors, together with a copy 
of the veteran's DD-214 and all 
associated documents, should be forwarded 
to the USASCURR, 7798 Cissna Road, 
Springfield, VA 22150-3197.  They should 
be requested to provide any information 
that might corroborate the veteran's 
alleged stressors, to include any 
diaries, command chronologies or any 
other information pertaining to the 
activities of the 716th MP Battalion and 
the 264th Supply and Services Battalion 
in February and March 1968.  If 
necessary, the National Archives should 
also be requested to provide any 
information, including a unit history, 
for the 716th MP Battalion and the 264th 
Supply and Services Battalion in February 
and March 1968.  Any information obtained 
should be associated with the claims 
file.  If the search efforts result in 
negative results, documentation to that 
effect should be placed in the claims 
file.

4.  Following completion of the above, 
the RO must make a specific 
determination, based upon the complete 
record, as to whether the veteran 
"engaged in combat with the enemy."  If 
so, the RO should accept the veteran's 
lay testimony -- in the absence of 
evidence to the contrary and as long as 
it is credible and consistent with the 
circumstances of service -- as conclusive 
evidence of the occurrence of the 
stressor.  If the RO determines that the 
evidence does not show that the veteran 
"engaged in combat with the enemy," the 
RO should consider all credible 
supporting evidence developed to show 
that the veteran did experience the 
alleged stressors and determine whether 
the evidence is sufficient to establish 
the occurrence of the stressor.

5.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the RO should schedule 
the veteran for a comprehensive VA 
psychiatric examination to be conducted 
by an examiner to determine the 
diagnoses of all psychiatric disorders 
that are present.  The entire claims 
folder and a copy of this remand must be 
made available to the examiner prior to 
this examination.  The RO must specify 
for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  The examiner should 
integrate the previous psychiatric 
findings and diagnoses of current 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status.

If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more 
of the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  A complete rationale for all 
opinions should be provided.  The report 
prepared should be typed.

6.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  He is advised 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
his last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

7.  After completing the above, and 
following any other appropriate 
development, the RO should readjudicate 
the issue of entitlement to service 
connection for PTSD.  If the 
determination remains adverse to the 
veteran, he and his representative 
should be provided a Supplemental 
Statement of the Case that includes a 
summary of additional evidence obtained, 
applicable laws and regulations, and the 
reasons for the decision.  They should 
be afforded the applicable time to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).



